Opinion by
Judge Rogers,
C. A. Wright Plumbing Company, an employer, has appealed from an adjudication of the Unemployment Compensation Board of Review reversing a referee’s disallowance of compensation to the appellee, Edward J. Hussak. The issue is solely factual.1
Mr. Hussak testified that when he reported to work on the first Monday of January 1971, Mr. O. A. Wright, the appellant’s owner, told him and other employes “that he was closing down the shop.” Mr. Hussak and his fellow employes took this to mean that there was no work for him that day or thereafter and departed. Mr. Wright, on the other hand, testified that he did not tell his employes that there was no work and that *235Hussak (and the others) simply quit his employment. The shop was closed down five months later.
The Unemployment Compensation Board of Review found the facts and drew the inferences in accordance with the claimant’s account, concluded that Mir. Hussak had been discharged from his employment and was, therefore, eligible for compensation. Our scope of review is limited. We may not disturb the compensation authorities’ conclusions based upon findings of fact which have support in the record. Cleaver v. Unemployment Compensation Board of Review, 5 Pa. Commonwealth Ct. 255, 290 A. 2d 279 (1972); Progress Manufacturing Co., Inc. v. Unemployment Compensation Board of Review, 406 Pa. 163, 176 A. 2d 632 (1962).
Order
And now, this 15th day of October, 1973, the Order of the Unemployment Compensation Board of Review is affirmed.

 The legal question is whether Hussak is ineligible for compensation on the ground that his unemployment was due to voluntarily quitting. Unemployment Compensation Law, Act of December 5, 1938, P. L. (1937), 2897, §402 (b) (1), as amended, 43 P.S. §802(b) (1).